      Case 1:20-mj-00312-JFA Document 13 Filed 01/21/21 Page 1 of 1 PageID# 67


      IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                                   VIRGINIA
                               Alexandria Division

UNITED STATES OF AMERICA,                       :
                                                :
v.                                              :    Docket No.: 1:20MJ312
                                                :
MATTHEW ERAUSQUIN                               :
        Defendant.                              :
                                     NOTICE OF APPEARANCE
       THE CLERK will please enter the appearance of Christopher Amolsch as the attorney of record
in the above styled case for the purposes of preliminary and detention hearing only.


                                                     Respectfully submitted,

                                                     MATTHEW ERAUSQUIN
                                                     By Counsel


________/s/_______________
CHRISTOPHER AMOLSCH
VSB #43800
12005 Sunrise Valley Drive
Suite 200
Reston, Virginia 20191
703.969.2214 (Phone)
703.774.1201 (Fax)
chrisamolsch@yahoo.com (email)
Counsel for Mr. Erausquin


                                          CERTIFICATE OF SERVICE
               I hereby certify that on the 21st day of January 2021 I electronically filed the foregoing
       pleading with the Clerk of the Court using the CM/ECF system, which will send notification of
       such filing to the parties of record.


                                                     __________/s/______________
                                                     CHRISTOPHER AMOLSCH
                                                     Counsel for Mr. Erausquin
